               Case 2:11-cv-08471-CAS-MRW Document 273 Filed 03/13/19 Page 1 of 5 Page ID #:8145



                     1      JULIE A. DUNNE, Bar No. 160544
                            jdunne@littler.com
                     2      JOSHUA D. LEVINE, Bar No. 259405
                            jdlevine@littler.com
                     3      LITTLER MENDELSON, P.C.
                            501 W. Broadway, Suite 900
                     4      San Diego, CA 92101.3577
                            Telephone: 619.232.0441
                     5      Facsimile: 619.232.4302
                     6      Attorneys for Defendant
                            NORDSTROM, INC.
                     7
                            STEVEN M. TINDALL, Bar No. 187862
                     8      smt@classlawgroup.com
                            AMANDA M. KARL, Bar No. 301088
                     9      amk@classlawgroup.com
                            GIBBS LAW GROUP LLP
                  10        505 14th Street, Suite 1110
                            Oakland, CA 94612
                  11        Telephone: 510-350-9700
                            Facsimile: 510-350-9701
                  12
                            (Additional Plaintiffs’ Counsel on Next Page)
                  13
                            Attorneys for Plaintiff
                  14        JESSIKA TSENG
                  15
                  16
                                                      UNITED STATES DISTRICT COURT
                  17
                                                 CENTRAL DISTRICT OF CALIFORNIA
                  18
                            JESSIKA TSENG, individually and on         Case No. 11-CV-08471 CAS (MRWx)
                  19        behalf of all others similarly situated,
                                                                       JOINT STIPULATION TO
                  20                        Plaintiff,                 CONTINUE THE MARCH 18, 2019
                                                                       HEARING ON DEFENDANT
                  21        v.                                         NORDSTROM, INC.’S MOTION TO
                                                                       CLARIFY RECORD AND
                  22                                                   RECONFIRM APPROVAL OF
                            NORDSTROM, INC., and Does 1                PAGA SETTLEMENT AND TRANG
                  23        through 50, inclusive,                     NGUYEN’S MOTION TO
                                                                       INTERVENE; [PROPOSED]
                  24                        Defendants.                ORDER
                  25                                                   Date:    March 18, 2019
                                                                       Time:    10:00 a.m.
                  26                                                   Judge:   Hon. Christina A. Snyder
                                                                       Ctrm:    8D
                  27
                  28
LITTLER MENDELSON, P.C.
     501 W. Broadway
         Suite 900
 San Diego, CA 92101.3577
       619.232.0441
               Case 2:11-cv-08471-CAS-MRW Document 273 Filed 03/13/19 Page 2 of 5 Page ID #:8146



                     1      ROBERT J. DREXLER, JR, Bar No. 119119
                            Robert.Drexler@capstonelawyers.com
                     2      MOLLY ANN DESARIO, Bar No. 230763
                            Molly.DeSario@capstonelawyers.com
                     3      JONATHAN LEE, Bar No. 267146)
                            Jonathan.Lee@capstonelawyers.com
                     4      CAPSTONE LAW APC
                            1875 Century Park East, Suite 1000
                     5      Los Angeles, California 90067
                            Telephone: (310) 556-4811
                     6
                            Attorneys for Proposed Intervenor
                     7      Trang Nguyen
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER MENDELSON, P.C.
     501 W. Broadway
         Suite 900                                              2.
 San Diego, CA 92101.3577
       619.232.0441
               Case 2:11-cv-08471-CAS-MRW Document 273 Filed 03/13/19 Page 3 of 5 Page ID #:8147



                     1            Defendant Nordstrom, Inc. (“Nordstrom”), Plaintiff Jessika Tseng (“Tseng”),
                     2      and proposed intervenor Trang Nguyen (“Nguyen”), stipulate and agree, by and through
                     3      their respective counsel, as follows:
                     4            WHEREAS, Nordstrom filed a Motion to Clarify Record and Reconfirm
                     5      Approval of PAGA Settlement on December 21, 2018 (Dkt. #255 [“Motion to
                     6      Reconfirm Settlement”]);
                     7            WHEREAS, Tseng filed a response to Nordstrom’s Motion to Reconfirm
                     8      Settlement on January 7, 2019 (Dkt. #256);
                     9            WHEREAS, Nguyen filed a Motion to Intervene on January 7, 2019 (Dkt. #257);
                  10              WHEREAS, the Court heard the Motion to Reconfirm Settlement and Motion to
                  11        Intervene (collectively the “Motions”) on February 4, 2019;
                  12              WHEREAS, at the February 4, 2019 hearing, the Court continued the hearing on
                  13        the Motions to March 18, 2019 and encouraged the Tseng parties and Nguyen to confer
                  14        with the mediators in the Tseng and Nguyen matters to explore whether the disputes at
                  15        issue could be resolved without judicial intervention;
                  16              WHEREAS, the Court indicated at the February 4, 2019 hearing that if the parties
                  17        and Nguyen were unable to mediate the case until a date after March 18, 2019, they
                  18        should notify the Court so that the March 18, 2019 hearing date could be continued until
                  19        a date after the parties’ mediation;
                  20              WHEREAS, Nordstrom, Tseng, and Nguyen have agreed to attend a mediation
                  21        on April 29, 2019 facilitated by both Mark Rudy (i.e., the mediator for the Nguyen
                  22        matter) and Former U.S. Magistrate Judge Jay C. Gandhi (i.e., the mediator for the
                  23        Tseng matter) – the earliest date on which both mediators and the parties were all
                  24        available – to see if the parties can reach a global resolution;
                  25              WHEREAS, Nordstrom, Tseng, and Nguyen agree and understand that although
                  26        the parties to the Tseng and Nguyen actions will all be present at the April 29, 2019
                  27        mediation, Nordstrom is not waiving its mediation privilege as to either case and
                  28
LITTLER MENDELSON, P.C.
     501 W. Broadway
         Suite 900                                                     1.
 San Diego, CA 92101.3577
       619.232.0441
               Case 2:11-cv-08471-CAS-MRW Document 273 Filed 03/13/19 Page 4 of 5 Page ID #:8148



                     1      expects that the mediation privilege will be honored in the course of the proceedings on
                     2      that date and beforehand;
                     3            WHEREAS, Nordstrom, Tseng, and Nguyen all agree that it is fair, reasonable
                     4      and most efficient for the March 19, 2019 hearing on the Motions to be continued
                     5      approximately 60 days so that the continued hearing date will be after the April 29, 2019
                     6      mediation and there will be sufficient time for Nordstrom, Tseng, and Nguyen to
                     7      explore a global resolution with the assistance of Judge Gandhi and Mark Rudy;
                     8            THEREFORE, Nordstrom, Tseng, and Nguyen hereby stipulate and request that
                     9      the Court continue the hearing on the Motion to Reconfirm Settlement and Motion to
                  10        Intervene from March 18, 2019 to Monday, May 20, 2019 or the Court’s earliest
                  11        available date thereafter.
                  12              IT IS SO STIPULATED.
                  13
                  14
                             Dated: March 13, 2019                         /s/ Joshua D. Levine
                  15                                                       JULIE A. DUNNE
                                                                           JOSHUA D. LEVINE
                  16                                                       LITTLER MENDELSON, P.C.
                                                                           Attorneys for Defendant
                  17                                                       NORDSTROM, INC.
                  18         Dated: March 13, 2019
                                                                           /s/ Steven Tindall
                  19                                                       STEVEN M. TINDALL
                                                                           AMANDA M. KARL
                  20                                                       GIBBS LAW GROUP LLP
                                                                           Attorneys for Plaintiff
                  21                                                       Jessika Tseng
                  22         Dated: March 13, 2019
                                                                           /s/ Robert J. Drexler
                  23                                                       ROBERT J. DREXLER
                                                                           JONATHAN LEE
                  24                                                       CAPSTONE LAW APC
                                                                           Attorneys for Proposed Intervenor
                  25                                                       Trang Nguyen
                  26
                  27
                  28
LITTLER MENDELSON, P.C.
     501 W. Broadway
         Suite 900                                                    2.
 San Diego, CA 92101.3577
       619.232.0441
               Case 2:11-cv-08471-CAS-MRW Document 273 Filed 03/13/19 Page 5 of 5 Page ID #:8149



                     1                              Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
                     2              Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joshua Levine, hereby do attest that all
                     3      signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                     4      content and have authorized the filing.
                     5
                     6       Dated: March 13, 2019                               By: /s/ Joshua D. Levine
                     7
                     8      FIRMWIDE:162995632.4 058713.1034

                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LITTLER MENDELSON, P.C.
     501 W. Broadway
         Suite 900                                                          3.
 San Diego, CA 92101.3577
       619.232.0441
